Citation Nr: 0820477	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-17 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for hairy cell leukemia, to 
include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1960 to July 
1962.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 rating decision in which the RO denied 
the veteran's claim for service connection for hairy cell 
leukemia.  In December 2004, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in May 2005, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 
2005.

In June 2006, the veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of 
that hearing is of record.  In May 2008, the veteran 
testified during a hearing before the undersigned Veterans 
Law Judge at the RO; a transcript of that hearing is also of 
record.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, during 
the May 2008 hearing, the veteran's representative indicated 
that a claim for service connection for prostate cancer had 
been denied, and that the veteran expressed disagreement with 
that denial in his substantive appeal.  Despite this 
assertion, there is no indication in the record that a claim 
for service connection for prostate cancer has yet been 
adjudicated by the RO; hence, it is referred to the RO for 
appropriate action.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

The veteran contends that he has hairy cell leukemia as a 
result of herbicide exposure, specifically, Agent Orange, 
while serving in Germany in 1961.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.   38 C.F.R. 
§ 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
chronic lymphocytic leukemia (CLL) and non-Hodgkin's lymphoma 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even if there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied. 38 C.F.R. § 3.309(e).  

Initially, the Board notes that hairy cell leukemia is not 
one of the enumerated diseases associated with herbicide 
exposure under 38 C.F.R. § 3.309(e).  However, in a page 
printed from the Hairy Cell Leukemia Research Foundation 
website, and submitted by the veteran in July 2003, hairy 
cell leukemia (HCL) is defined as "a chronic (slow 
progressing) lymphocytic leukemia (CLL)."  See "What is 
HCL?"(available at 
http://www.hairycellleukemia.org/hcl.htm).  In a January 2005 
letter, Dr. Poljak-Varenika from the Brooklyn VA Medical 
Center (VAMC) indicated that the veteran was a patient at the 
Brooklyn VAMC, that he had been diagnosed with hairy cell 
leukemia, and that recent evidence had shown an association 
between Agent Orange exposure and cancer.  Specifically, she 
stated that, according to an article published in the CA 
Cancer J. Clin. 2003; 53: 245-255, Number 4, July/August, 
there is sufficient evidence of an association between 
exposure and non-Hodgkin's lymphoma (i.e., hairy cell 
leukemia).  The abstract of a May 2002 case study regarding 
exposure to pesticides as a risk factor for non-Hodgkin's 
lymphoma and hairy cell leukemia states that hairy cell 
leukemia is a rare subtype of non-Hodgkin's lymphoma.  This 
definition, letter, and abstract suggest that hairy cell 
leukemia may be a non-Hodgkin's lymphoma or a CLL.  

In this case, the veteran does not have service in the 
Republic of Vietnam during the Vietnam era.  Rather, as the 
veteran has indicated, and as reflected in his service 
treatment records, the veteran served in Germany.  He has 
consistently asserted that he was exposed to Agent Orange 
during his service in Germany, and that his hairy cell 
leukemia is a result of such exposure.  

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs 
that a detailed statement of the veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the 
Department of Defense's ("DoD") inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.

The Board notes that, consistent with the procedures in M21-
1MR, in a September 2006 letter, the RO specifically informed 
the veteran that DoD had provided VA with a listing of 
herbicide use and test sites outside Vietnam, and that there 
was no record of any Agent Orange or other herbicide use in 
Germany or elsewhere in Europe.  The letter further informed 
the veteran that a review of DoD lists of other chemical 
tests conducted after World War II indicated that these tests 
were done in the United States, mainly at bases in Maryland, 
and there was no reference to Germany.  

The letter continued to state that VA could continue to 
attempt to verify whether the veteran was exposed to Agent 
Orange by contacting the JSRRC, but that, in order to do 
this, VA would need to provide JSRRC with the veteran's 
military unit, locations, dates at the location, military 
occupation, and any other relevant facts, as shown by the 
veteran's actual military records.  Further, the RO noted 
that JSRRC would generally only research a 60 day time frame.  
The letter informed the veteran that, based on the 
information he had provided, it would be very difficult to 
obtain any verification from JSRRC, as he had not been able 
to give any specific dates, place, and units which would 
allow VA to make a request to JSRRC.  

The veteran responded in January 2007 that he had tried his 
best to name any sites, but was unable to remember any other 
than the sites he had previously named, Darmstadt, 
Grafenwohr, and Hamburg, in 1961.  In separate 
correspondence, also received in January 2007, the veteran 
submitted dates of in-service treatment for what he described 
as a reaction to herbicide exposure, specifically, June 10 
and August 17, 1961.  The veteran submitted copies of service 
treatment records reflecting treatment for acute, bilateral 
conjunctivitis on both of those dates.  The record of 
treatment from August 1961 includes a notation that this was 
probably an allergy.  

In a statement received in July 2007, the veteran indicated 
that he had provided three specific locations, Hamburg, 
Grafenwohr, and Darmstadt, and two specific dates on which he 
reported sick due to herbicides in service.  

In view of the above, the Board finds that, since attempts to 
verify the veteran's herbicide exposure through DoD have been 
unsuccessful, the RO must attempt to verify the veteran's 
alleged herbicide exposure through JSRRC, consistent with the 
procedures prescribed in VBA's Adjudication Procedure Manual.  
The Board notes that the United States Court of Appeals for 
Veterans' Claims (Court) has held that the evidentiary 
development procedures provided in VBA's Adjudication 
Procedure Manual, M21-1, are binding.  See Patton v. West, 12 
Vet. App. 272, 282 (1999) (holding that the Board failed to 
comply with the duty to assist requirement when it failed to 
remand the case for compliance with evidentiary development 
called for by the M21-1).  

Prior to attempting to verify the veteran's alleged herbicide 
exposure through JSRRC, the RO should obtain and associate 
the claims file the service personnel records.  These records 
may be helpful in ascertaining the veteran's location on the 
dates of alleged exposure. 

Also, if the veteran's alleged in-service herbicide exposure 
is verified through JSRRC, the RO should arrange for claims 
file review by an appropriate physician to obtain a medical 
opinion as to whether the veteran's hairy cell leukemia is a 
CLL or non-Hodgkin's lymphoma (and, hence, presumed to be 
related to herbicides exposure), or whether the disability is 
otherwise related to in-service herbicide exposure.  The RO 
should arrange for the veteran to undergo VA examination in 
connection with the claim on appeal only if such examination 
is deemed necessary for the medical opinion sought.  

If further examination of the veteran is arranged, the 
veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, may well result in 
denial of the claim (as the claim will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Regardless of whether an additional medical opinion is 
sought, in addition to obtaining the veteran's personnel 
records, the RO should also obtain and associate with the 
claims file all outstanding medical records.

Review of the claims file reveals that there may be pertinent 
VA treatment records outstanding.  In this regard, in her 
January 2005 letter, Dr. Poljak-Varenika indicated that the 
veteran was a patient at the Brooklyn VAMC.  However, the 
only record of VA treatment associated with the claims file 
is a record of psychiatric treatment from April 2008.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Brooklyn VAMC, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should ensure that 
its notice to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates.  

The Board points out that review of the claims file reveals 
that there are pertinent private medical records that have 
not been obtained.  In April 2008, Dr. Brentjens from the 
leukemia service of Memorial Sloan-Kettering Cancer Center, 
submitted a letter in which he stated that the veteran 
carried a diagnosis of hairy cell leukemia, had been under 
his care since July 2003, and was last seen in March 2008.  
While some records of treatment by a different physician at 
Memorial Sloan-Kettering Cancer Center, for prostate cancer, 
from October to December 2003 have been associated with the 
claims file, the April 2008 letter indicates that there are 
pertinent records of treatment by Dr. Brentjens which have 
not been associated with the claims file.  Hence, in its 
letter, the RO should specifically request that the veteran 
furnish signed authorization for the release to VA of all 
such private medical records.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 
3.159 (2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA  prior to adjudicating the claim for service 
connection.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the NPRC (and 
any other appropriate source) to request 
the veteran's service personnel records.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2. The RO should obtain from the Brooklyn 
VAMC all records of evaluation and/or 
treatment of hairy cell leukemia.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal, that is not currently of 
record.  The RO should request that the 
veteran provide current signed 
authorization to obtain outstanding 
treatment records from Dr. Brentjens, and 
a copy of such authorization should be 
associated with the claims file. 

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  The RO should assist the veteran in 
obtaining any additional evidence 
identified-to specifically include the 
treatment records of Dr. Brentjens (as 
noted above)-following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  The RO should attempt to verify the 
veteran's alleged herbicide exposure in 
Germany in June and August 1961, 
following the procedures set forth in 
M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(n), specifically, by 
submitting a request to JSRRC for 
verification of herbicide exposure.  All 
requests and responses received should be 
associated with the claims file.  

6.  If the JSRRC verifies the veteran's 
exposeure to Agent Orange or other 
herbicide agents during service, the RO 
should arrange for the veteran's claims 
file to be reviewed by an appropriate VA 
physician.  The examiner should  render 
an opinion, consistent with sound medical 
principles, as to whether the veteran's 
hairy cell leukemia may be classified as 
a CLL or non-Hodgkin's lymphoma (and, 
hence, presumed to be associated with 
herbicides exposure) .  If not, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the veteran's hairy 
cell leukemia is the result of in-service 
injury or disease, to include in-service 
herbicide exposure.  

If further examination of the veteran is 
deemed necessary, the RO should arrange 
for the veteran to undergo examination, 
by an appropriate physician, at a VA 
medical facility, to obtain the above-
noted opinion.  The entire claims file, 
to include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

